Exhibit 10.1

 

    2309 S. MacDill Avenue LOGO [g42631img01.jpg]   Tampa, FL 33629   Tel:
813-769-5600   Fax: 813-769-5601   Sender’s Email: rrocke@rmslegal.com   Direct
Dial: 813-769-5610

February 14, 2008

VIA FACSIMILE AND U.S. MAIL

Samuel S. Duffy, Esq.

General Counsel

Accentia Biopharmaceuticals, Inc.

324 South Hyde Park Avenue, Suite 350

Tampa, Florida 33606

 

  Re: Accentia Biopharmaceuticals, Inc.

Dear Sam:

As we discussed on our telephone call, we are willing to accept payment terms as
outlined below for satisfaction in full of the outstanding invoices listed on
the attached statement, aggregating outstanding charges of $16,270.07.

 

  * Delivery of 6,094 shares of restricted stock (based on a market price of
$2.67) (the “Shares”). It is our understanding that these Shares will be
included in a registration statement on Form S-3 anticipated to be filed on or
before April 1, 2008.

 

  * In the event that the Shares remain restricted for any reason following the
conclusion of the non-affiliate 6 month holding period under Rule 144, Accentia
agrees to keep its 1934 Act reporting current and take any other necessary steps
to facilitate the sale of the Shares under Rule 144, as revised.

If this conforms with your understanding, please issue the Shares, in the
specified increments in the following names: Robert Rocke (2,032); Jon Sbar
(2,031); Robert McLean (2,031).

 

Sincerely,

LOGO [g42631img02a.jpg]

Robert L. Rocke

 

RLR/vw cc:    Robert D. McLean, Esq.    Jonathan B. Sbar, Esq.